Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7-9, 12-13, 14-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  Claims 7 and 14 recite a flexible backing sheet being defined as portion 12 in fig. 6 without any sidewall and zipper.  Claims 7 further recites a clear layer defined as portion 78 9 (fig. 16).  It seems that the backing sheet and the clear layer comprises the same wall structure for the same embodiment in fig. 16 as claim 7 is directed to the embodiment with the zipper structure.  Claim 7 recites the backing sheet and the clear layer as a double inclusion rendering the claims indefinite.
Similarly, claim 14 recites the clear outer layer as a double inclusion of the flexible back sheet rendering the claims indefinite.

Claims 7-9, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strevey (20020114539) in view of McGraw (3861504), and further in view of Hollingsworth et al. (20040163912). Strevey teaches a packing system comprising a peripheral shell in fig. 1B.  a flexible packing form of flexible material with a sidewall (note the zipper 26 on the sidewall in fig. 1B, a plurality of attachment elements provided on the backing sheet (fig. 3C and 3D), a plurality of pocket members each having a front surface and a back surface and at least one attachment element adapted for the removable attachment to a corresponding attachment element on the backing sheet and wherein the plurality of pocket members consist of pockets in a variety of different sizes and which are attachable in various configurations along the backing sheet, the plurality of the pocket members further having the front surface with an access member and transparent window (note the teaching that the pockets made from transparent material which means the entire front panel being the window made of transparent plastic) 
“[0097] As indicated above, one or more of the layered pockets may be constructed from a transparent material so that the contents of the pocket may be viewed without opening the pocket.”  (with emphasis)
	
With respect to the clear layer includes a zippable outer layer, note the teaching that the wall pocket sections at 40a and 40b are made from a plurality of material including transparent plastic and combination of transparent plastic. 
Alternatively, they may be constructed from a broad range of other materials, including transparent plastic, mesh (net-like) material, various fabrics, or any combination of plastic, mesh and fabric, e.g., fabric with plastic or mesh windows therein. In addition, interior pockets 41 may be reinforced with one or more additional layers of either the same or different material, and may be padded, layered or pleated for increased durability and/or storage capacity.  (with emphasis)

In the alternative, McGraw teaches that it is known in the art to provide an organizer bag in fig. 7 with a sidewall, zipper and backing of transparent material:
Any suitable transparent thermoplastic material may be used such as polyethylene, polypropylene, polyvynychloride or other material which will give the desired degree of stiffness or rigidity. It is not necessary that the liner be fully rigid but a preferred condition is that of semi-rigidity so that the liner will retain its shape and continue to hold the contents essentially as packed even when turned over for inspection purposes.
It would have been obvious to one of ordinary skill in the art to provide sidewall and made of transparent material to accommodate the amount of contents and enable one to see the inside contents and/or for inspection. 
Also in the alternative, Hollingsworth also teaches that it is known in the art to provide detachable pocket with window at 206.  It would have been obvious to one of ordinary skill in the art to provide window as taught by Hollinsworth to provide an alternative construction of the pockets.
	Note that the use of peripheral shell forming a packing insert is an intended use.
Regarding claim 8, note the zipper at 44 (fig. 3G).  Also, it would have been obvious to one of ordinary skill in the art to provide snap fasteners since snap fasteners are equivalent to hook and loop fasteners as taught by Strevey.  
0099] Interior pockets 41 may each include an interior pocket closing unit 44 (Shown in FIG. 3F) for closing or sealing pockets 41, and for securing items to be carried within pockets 41. Interior pocket closing units 44 may be hook and loop fasteners, snap fasteners, zippers, etc. According to a currently preferred embodiment of the invention, interior pocket closing units 44 may include a fastening mechanism, such as strips of Velcro.TM..

Also, Hollingsworth teaches that it is known in the art to provide snap fasteners at 58’. It would have been obvious to one of ordinary skill in the art to provide snap fasteners as taught by Hollingsworth to provide an alternative fastening means.
Regarding claim 12, note the pocket storage areas in fig. 3B at 41a/b.
Regarding claim 13, note that “sidewall” by itself is broad and does not read over any of the pockets 44 in Strevey.  Also, note the Hollingsworth teaches that it is known in the art to provide pocket with a sidewall and a zipper portion in fig. 26-29. it would have been obvious to one of ordinary skill in the art to provide pocket with a sidewall and a zipper portion as taught by Hollinsworth to provide added storage space.


Claims 7-9, 12-13, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spyta et al. (2005011793) in view of Strevey (20020114539) or Young (20090196536).   Spyta teaches a packing system comprising a peripheral shell in fig. 14  a sidewall in fig. 5B, zipper 17, a plurality of attachment elements provided on the backing sheet and attachment at VH and VL, a plurality of pocket members each having a front surface and a back surface and at least one attachment element adapted for the removable attachment to a corresponding attachment element on the backing sheet and wherein the plurality of pocket members consist of pockets in a variety of different sizes and which are attachable in various configurations along the backing sheet, the plurality of the pocket members further having the front surface with an access member and transparent window.
[0024] The multiple pockets are typically sized to conform to the medical instruments or supplies carried therein. Furthermore, pocket side walls (26) are typically at least partially non opaque. Pocket dividers (32) typically are provided separating the interior volume defined by the walls of the pocket into separate spaces. The pockets are typically accessible through the top by means of pocket closure means such as zippers or Velcro. (with emphasis) 

Spyta meets all claimed limitations except for the shell being made of flexible transparent material.   Young teaches that it is known in the art to provide a carrier for the same medical purpose with removable pocket made from flexible transparent material:
 [0022] One more object of the present invention is to provide a transparent case with an array of removable transparent pockets or pouches allowing for easy organization of items for any of a variety of uses including items such as craft items, items carried in a purse, activity related items such as for sports activities, first aid items, and many other types of items as needed by a user.



Strevey also teaches that it is known in the art to provide a carrier made of transparent material, as set forth supra.  Thus, it would have been obvious to one of ordinary skill in the art to provide the bag of Spyta from flexible transparent plastic to enable one to see the inside contents and/or for easy accessing and organization. 
Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the Spyta rejection, as set forth above, and further in view of Bowers (6244400).   The combination of Spyta meets all claimed limitations except for the Regarding the limitation “the sidewall of the packing insert extends forwardly from the periphery of the sidewall backing sheet to a distance approximately the same height as the height dimension of the pocket members”, note the sidewall backing sheet in fig. 3 of Bowers extend a distance approximately the same height as the height dimension of the pocket members 42/47/41.  It would have been obvious to one of ordinary skill in the art to provide the pocket extending the same distance of the wall to the zipper to enable one to accommodate the removable container easily and to maximize the holding capacity of the removable pockets.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Spyta rejections, as set forth above, and further in view of Lemire (20080035523).  Spyta teaches the two hooks for hanging but does not teach the hole.  Lemire teaches that it is known in the art to provide holes at 25 for a zippered bag.  It would have been obvious to one of ordinary skill in the art to provide holes instead of the clip hooks in Spyta to provide an alternative hanging means.


Claims 1, 3, 7, 9, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw (3861504) in view of Betua et al. (9345298) or Bowers (6244400).  McGraw teaches a peripheral forming packing insert 15 made from transparent backing sheet and a zipperable layer.  McGraw meets all claimed limitations except for the plurality of pocket with a plurality of attachment elements on the backing member and the pocket.  Betua teaches that it is known in the art to provide an insert 26 with pockets with transparent windows.  
Additionally, some compartments may be separable from the interior 26. For example, compartment 54 is attached to the interior 26 by a zipper 63 that allows it to be disconnected and reconnected to the interior 26. 

(22) The interior 26 of FIG. 3 also includes two fully enclosed or closable compartments 54, 56. Each compartment includes a zipper 58, 60, and one compartment includes a transparent portion 62 to allow its contents to be visualized. The transparent portion may be made of transparent PVC, or another clear or transparent plastic. Alternatively, the transparent portion 62 could be made of mesh or another open fabric. (with emphasis)

Bower also teaches that it is known in the art to provide zippable packing insert 14 with detachable pockets with window on the packing insert
..some of the submodules (e.g. 38) may have a window 56 or transparent surface formed therein. In this manner, the user will be able to visibly inspect the interior of the submodule to determine the contents (e.g. glasses) thereof. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide detachable pockets with window on the packing insert as taught by Betua et al. or Bowers to enable one to sort out the content and to access them easily.
Regarding the limitation “the sidewall on the first packing insert wherein the sidewall extends forwardly from the periphery of the sidewall backing sheet to a distance approximately the same height as the height dimension of the pocket members” note the sidewall backing sheet in fig. 3 of Bowers extend a distance approximately the same height as the height dimension of the pocket members 42/47/41.  It would have been obvious to one of ordinary skill in the art to provide the pocket extending the same distance of the wall to the zipper to enable one to accommodate the removable container easily and to maximize the holding capacity of the removable pockets.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the McGraw rejections, as set forth above, and further in view of Lemire (20080035523).  McGraw meets all claimed limitations except for the hole for the hanger.  Lemire teaches that it is known in the art to provide holes at 25 for a zippered bag.  It would have been obvious to one of ordinary skill in the art to provide holes for the McGraw inside bags to enable one to hang the bag easily.
Claims 4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the McGraw rejections as set forth above, and further in view of Hollingsworth et al. (20040163912).  Hollingsworth teaches that it is known in the art to provide snap fastener for attaching removable pockets.  It would have been obvious to one of ordinary skill in the art to provide snap fastener for attaching removable pockets to provide an alternative fastener.


Applicant's arguments have been fully considered but they are not persuasive.  
Regarding the Strevey rejection:
Applicant asserts that “the cited reference fails to disclose the peripheral shell or clear layer and zipper as well as the pocket members as set forth in the claimed invention and therefore is not a proper anticipatory reference for claims 7-9, 13-16 and 18. Furthermore, when the zipper of the Strevey reference is zipped, the folio is in a folded and the contents of the folio are not viewable. Therefore, the Strevey reference does not properly anticipate the claimed
invention and this rejection should be withdrawn.

As set forth previously, the shell is made from transparent plastic or layers of transparent plastic:

Alternatively, they may be constructed from a broad range of other materials, including transparent plastic, mesh (net-like) material, various fabrics, or any combination of plastic, mesh and fabric, e.g., fabric with plastic or mesh windows therein. In addition, interior pockets 41 may be reinforced with one or more additional layers of either the same or different material, and may be padded, layered or pleated for increased durability and/or storage capacity.  (with emphasis)

With respect of Strevey in view of McGraw, applicant is noted that in this art there are numerous teachings that providing a bag being made of transparent material so that the entire contents can be seen:
	a) note the teaching from Strevey:
they may be constructed from a broad range of other materials, including transparent plastic, mesh (net-like) material, various fabrics, or any combination of plastic, mesh and fabric, e.g., (with emphasis)
b) note the teaching from Cambria:
(3) The storage device 10 includes a substantially solid, substantially planar base sheet 12 formed from a flexible material such as canvas, cloth or plastic. In a preferred embodiment, the sheet 12 is formed from a clear, see through vinyl plastic.  
c) note the teaching from Young (20090196536)
[0022] One more object of the present invention is to provide a transparent case with an array of removable transparent pockets or pouches allowing for easy organization of items for any of a variety of uses including items such as craft items, items carried in a purse, activity related items such as for sports activities, first aid items, and many other types of items as needed by a user.
(with emphasis)
d) note from from Amaro that numerous bags can be made from transparent plastics.

Therefore, to make the bag of Strevey from transparent plastic would have been obvious to enable one to see the inside contents and/or for easy accessing and organization. 

Regarding the rejection of McGraw, in view of Betua and Bowers:
Applicant asserts that: “The McGraw reference discloses a plurality of clear liners that are placed inconventional luggage. This is contrary to the broad interpretation provided by the
Examiner and reconsideration is respectfully requested. As stated in the McGraw reference, the clear liners are provided to allow customs to inspect the luggage without removing the contents of the liners. It is respectfully, submitted that this reference basically directed to the use of clear “pockets” in conventional luggage and is not sufficient to render the claimed invention obvious when the claimed invention is considered as a whole. When the zipper of the luggage is closed, the contents of the clear liners is not observable”
	Applicant is noted that the claim 1 is directed to a transparent packing insert and McGraw teaches the same disclosed transparent insert in fig. 7a McGraw expressively teaches the purpose of the packing insert is the same applicant’s for inspection:
Any suitable transparent thermoplastic material may be used such as polyethylene, polypropylene, polyvynychloride or other material which will give the desired degree of stiffness or rigidity. It is not necessary that the liner be fully rigid but a preferred condition is that of semi-rigidity so that the liner will retain its shape and continue to hold the contents essentially as packed even when turned over for inspection purposes. (with emphasis)

McGraw, Betua, and Bowers are directed to the same idea of having removable packing liner inside a carrying luggage and either Betua, or Bowers teaches that it is known in the art to provide removable pockets with transparent windows attached to the main panels of the packing insert liner via fasteners.  Therefore, it would have been obvious to one of ordinary skill in the art to provide removable pockets as taught by Betua would have been obvious to enable one to sort the contents easily.
Regarding the Spyta et al. in view of Strevey  or Young:
In view of the numerous teachings that to simply make the material of transparent material are considered routine and well within one ordinary skill in the art.  Also, as set forth in the previous office action, under  Steven D. Ritchie and H. David Reynard v. Vast Resources, “Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection”.  In this case both Spyta and Young are both directed to medical receptacles and Strevey teaches that it is known in the art to provide to make the material of transparent material are considered routine and equivalent. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733